UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30414 ALR TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 7400 Beaufont Springs Drive Suite 300 Richmond, VA 23225 (Address of principal executive offices, including zip code.) (804) 554-3500 (Telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 237,477,909 as of November 14, 2013. ALR TECHNOLOGIES INC. Development Stage Company Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4. Controls and Procedures. 29 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 29 Item 3. Defaults Upon Senior Securities. 29 Item 6. Exhibits. 30 Signatures 31 Exhibit Index 32 -2- PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. ALR TECHNOLOGIES INC. A Development Stage Company Condensed Consolidated Balance Sheets ($ United States) September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Interest payable Advances payable Lines of credit due to related parties Promissory notes payable to related parties Promissory notes payable Total Liabilities STOCKHOLDERS’ DEFICIT: Capital stock Authorized: 500,000,000 shares of common stock with a par value of $0.001 per share and 500,000,000 shares of preferred stock with a par value of $0.001 per share Shares issued and outstanding : 237,477,909 shares of common stock (December 31, 2012 – 236,477,909 shares) Additional paid-in capital Accumulated deficit Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to the condensed consolidated financial statements. -3- ALR TECHNOLOGIES INC. A Development Stage Company Condensed Consolidated Statements of Operations ($ United States) (Unaudited) October 21, 1998 Three months Ended Nine months Ended (Inception) to September 30 September 30 September 30, Revenue Sales $ - $ - $ - $ - $ Cost of sales - Gross Margin - Operating Expenses Depreciation - Market development - - General and administration Product development Professional Total Operating Expenses Operating Loss Other Expenses Interest Loss on write-off of equipment - Other items - - Total Other Expenses Net Loss $ Net loss per share, basic and diluted $ Weighted average shares outstanding, - basic and diluted See accompanying notes to the condensed consolidated financial statements. -4- ALR TECHNOLOGIES INC. A Development Stage Company Condensed Consolidated Statements of Cash Flows ($ United States) (Unaudited) October 21, 1998 Nine Months Ended (Inception) September 30, to September 30, OPERATING ACTIVITIES Net loss $ $ $ Depreciation - - Loss on write-off of equipment - - Stock-based compensation including in product development expenses Stock-based compensation included in interest expenses - Stock-based compensation included in selling, general and administration expenses Stock-based compensation included in professional expenses Imputed interest expenses Unpaid Interest expense on lines of credit Equity instruments issued to settle liabilities - - Advances accrued - 0 Other non-cash items included in net loss - - Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses Increase in accounts payable and accrued liabilities Increase in interest payable Income tax receivable - - Net cash used in operating activities INVESTING ACTIVITIES Purchase of equipment - - Net cash used in investing activities - - FINANCING ACTIVITIES Proceeds from borrowings on line of credit Proceeds from issuance of promissory notes - Proceeds from issuance of shares - - Proceeds from (repayment of) advances payable Repayment of promissory notes and advances payable - - Repurchase of common stock - - Other financing activities - - Net cash provided by financing activities Change in cash Cash, beginning of period - Cash, end of period $ $ $ Supplemental information: Shares issued to settle liabilities - Cash paid for interest - - See accompanying notes to the condensed consolidated financial statements. -5- ALR TECHNOLOGIES INC. A Development Stage Company Notes to Condensed Consolidated Financial Statements ($ United States) (Unaudited) 1.Basis of Presentation, Nature of Operations and Going Concern ALR Technologies Inc. (the “Company”) was incorporated under the laws of the state of Nevada on March 24, 1987 as Mo Betta Corp. On October 21, 1998 the Company acquired a subsidiary, which was subsequently disposed of, through a reverse take-over acquisition. On December 28, 1998, the Company changed its name to ALR Technologies Inc. On April 15, 2008, the Company incorporated a wholly-owned subsidiary in Canada under the name Canada ALRTech Health Systems Inc. The Company has developed a compliance monitoring system that will allow for health care professionals to remotely monitor patient health conditions and provide patient health management. On October 17, 2011 the Company announced that it had received Section 510(k) clearance from the United States Food and Drug Administration for its Health-e-Connect System. The Company is preparing to commercialize its Health-e-Connect system and is in the process of launching pilot projects which, if successful, could lead to revenues. These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) on a going-concern basis, which presumes the realization of assets and the discharge of liabilities and commitments in the normal course of operations for the foreseeable future. Several adverse conditions cast substantial doubt on the validity of this assumption. The Company has incurred significant losses over the nine month period ended September 30, 2013 and 2012 of $2,272,559 and $4,681,206 respectively. As of September 30, 2013, the Company is currently unable to self-finance its operations, has a working capital deficit of $14,400,002 ($12,469,814 at December 31, 2012), an accumulated stockholders’ deficit of $48,133,286 ($45,860,727 at December 31, 2012), limited resources, no source of operating cash flow, and no assurance that sufficient funding will be available to conduct continued product development activities required. If the Company is able to finance its required product development activities, there is no assurance the Company’s current projects will be commercially viable or profitable. The Company has debts comprised of accounts payable, advances, interest, lines of credit and promissory notes payable totalling $14,437,590 currently due, due on demand or considered delinquent. There is no assurance that the Company will not face legal action from creditors regarding delinquent accounts payable, payroll payable, advances, promissory notes and interest payable. Any one or a combination of these above conditions could result in the failure of the business and cause the Company to cease operations. The Company’s ability to continue as a going-concern is dependent upon the continued financial support of its creditors and its ability to obtain financing to fund working capital and overhead requirements, fund the development of the Company’s product line and ultimately, the Company’s ability to achieve profitable operations and repay overdue obligations. Management has obtained short-term financing from related parties through lines of credit facilities with available principal draw-downs of $6 million (As of September, 2013 the total balance outstanding was $5,995,476 including principal of $5,167,774 and accrued interest). The Company has borrowing of $832,226 remaining on these debt facilities. The ability of the Company to continue as a going concern is dependent upon the realization profitable operations. If additional financing is required, the Company plans to raise needed capital through the exercise of share options and by future common share private placements. There can be no assurance that the Company will be able to raise any additional debt or equity capital or that the lenders of the line of credit arrangements will maintain the availability of borrowing from the line. -6- ALR TECHNOLOGIES INC. A Development Stage Company Notes to Condensed Consolidated Financial Statements ($ United States) (Unaudited) 1.Basis of Presentation, Nature of Operations and Going Concern (continued) All of the Company’s debt is either due on demand or is in default and is now due on demand and continues to accrue interest at its stated rates. Certain overdue creditors have demanded repayment and have not yet been repaid by the Company as there are no funds available to make the repayments. The Company will make the necessary repayments when funds are generated and available from operations or from equity financings through private placements. While some of the Company’s creditors have agreed to extend repayment deadlines in the past, there is no assurance that they will continue to do so in the future. In the past, creditors have successfully commenced legal action against the Company to recover debts outstanding. In those instances, the Company was able to obtain financing from related parties to cover the verdict or settlement; however, there is no assurance that the Company would be able to obtain the same financing in the future. If the Company is unsuccessful in obtaining financing to cover any potential verdicts or settlements, the Company could be required to cease operations. The Company’s activities will necessitate significant uses of working capital beyond 2013. Additionally, the Company’s capital requirements will depend on many factors, including the success of the Company’s continued product development and distribution efforts.If management is unsuccessful in obtaining short-term financing or achieving long-term profitable operations, the Company will be required to cease operations. The Company plans to continue financing its operations with the line of credit it currently has available and will seek additional sources if required, as determined by management. There is no assurance that the Company’s activities will generate sufficient revenues to sustain its operations without additional capital, or if additional capital is needed, that such funds, if available, will be obtainable on terms satisfactory to the Company. 2.Significant Accounting Policies The unaudited condensed consolidated financial statements as of September 30, 2013 and for the period then ended have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, all adjustments necessary to present fairly the financial position as of September 30, 2013 and December 31, 2012 and the results of operations, and cash flows as of September 30, 2013 and 2012, and for the periods then ended, have been made. Those adjustments consist of normal and recurring adjustments. These unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2012, as filed with the U.S. SEC. The results of operations for the nine month period ended September 30, 2013, are not necessarily indicative of the results to be expected for the full year. -7- ALR TECHNOLOGIES INC. A Development Stage Company Notes to Condensed Consolidated Financial Statements ($ United States) (Unaudited) 3.Interest, Advances and Promissory Notes Payable On September 4, 2009, the Company received a Notice of Credit Judgment from the Superior Court of the State of North Carolina, whereby the Company was ordered to pay two creditors holding promissory notes payable (the “plaintiffs”) an aggregate amount of $1,988,000 for principal, interest and legal fees incurred. Subsequent to the verdict, the Company, two directors, a relative of a director (the “Purchaser”) and the plaintiffs entered into a settlement agreement (the “Settlement Agreement”) whereby a relative of a director acquired $1,313,000 of debts from the plaintiffs in a private transaction. The remaining $675,000 due to the plaintiffs was exchanged for common shares of the Company as part of a separate debt for shares settlement. As part of the Settlement Agreement, a second director, not related to the Purchaser, assigned unsecured advances payable of the Company with no stated terms of interest, totalling $425,000, to the plaintiffs. As part of the Settlement Agreement, the Company agreed to the following repayment terms: -$300,000 repayable at a rate of $25,000 per month (note 6); and -$125,000 repayable in whole by January 15, 2011 (unpaid) a)Interest payable A summary of the interest payable activity is as follows: Balance, December 31, 2011 $ Interest incurred on promissory notes payable Repayment of interest payable through line of credit Repayment of interest payable through exercise of options Other Balance, December 31, 2012 Interest incurred on promissory notes payable Balance, September 30, 2013 (unaudited) $ Interest payable is to the following: September 30, 2013 December 31, (unaudited) Relatives of the Chairman $ $ Non-related parties $ $ Historically, all interest payable incurred is from interest incurred at the stated rate of promissory notes issued by the Company. The payment terms, security and any interest payable are based on the underlying promissory notes payable that the Company has outstanding (note 3 c). -8- ALR TECHNOLOGIES INC. A Development Stage Company Notes to Condensed Consolidated Financial Statements ($ United States) (Unaudited) 3.Interest, Advances and Promissory Notes Payable (continued) b)Advances payable A summary of the advances payable activity is as follows: Balance, December 31, 2011 $ Advances accrued Advances repaid from proceeds of line of credit Balance, December 31, 2012 Advances accrued Advances repaid from proceeds of line of credit Balance, September 30, 2013 (unaudited) $ Advances payable are to the following: September 30, December 31, (unaudited) Advances payable to: Company controlled by former Director $ $ Former Director $ $ Advances payable are unsecured, bear no interest and are due on demand. c) Promissory notes payable: A summary of the promissory notes payable activity is as follows: September 30, December 31, (unaudited) Promissory notes payable unrelated lenders: $ $ On December 14, 2010, a creditor demanded repayment of a promissory note of $200,000 and accumulated interest of approximately $365,000. To date, this amount has not been repaid. On October 27, 2010, the Company had a default judgment ruled against them which results in being held legally liable for an additional $11,000 of costs. The Company has accrued the liability relating to this judgment as of September 30, 2013. -9- ALR TECHNOLOGIES INC. A Development Stage Company Notes to Condensed Consolidated Financial Statements ($ United States) (Unaudited) 3.Interest, Advances and Promissory Notes Payable (continued) c) Promissory notes payable (continued): Unrelated Lenders September 30, (unaudited) December 31, Unsecured promissory notes payable to unrelated lenders: i. Interest at 1% per month, repayable on March 31, 2009, due on demand $ $ ii. Interest at 1% per month, with $50,000 repayable on December 31, 2004, $75,000 repayable on August 18, 2007, $75,000 repayable on November 19, 2007 and the balance due on demand. All are due on demand, accruing interest at the same rate. iii. Interest at 0.625% per month, with$50,000 repayable on October 5, 2004,$40,000 repayable on December 31, 2004, and $60,000 repayable on July 28, 2006, all due on demand iv. Non-interest-bearing, repayable on July 17, 2005, due on demand v. Non-interest-bearing loan repayable at $25,000 per month beginning October 2009, none repaid to date vi. Non-interest-bearing loan, due January 15, 2012 Promissory notes payable, secured by a guarantee from a director and relative of a director, bearing interest at 1% per month, with $200,000 repayable on July 31, 2003, all due on demand $ $ -10- ALR TECHNOLOGIES INC. A Development Stage Company Notes to Condensed Consolidated Financial Statements ($ United States) (Unaudited) 3.Interest, Advances and Promissory Notes Payable (continued) d) Promissory notes payable to related parties: September 30, December 31, (unaudited) Promissory notes payable to related parties: $ $ Promissory notes payable to related parties are as follows: Relatives of Directors September 30, (unaudited) December 31, Promissory notes payable to relatives of directors collateralized by a general security agreement on all the assets of the Company, due on demand: i. Interest at 1% per month $ $ ii. Interest at 1.25% per month iii. Interest at the U.S. bank prime rate plus 1% Promissory notes payable, unsecured, to relatives of a director, bearing interest at 1% per month, due on demand $ $ e)Interest expense During the nine months ended September 30, 2013, the Company incurred interest expense of $930,407 (2012: $3,403,966) primarily as follows: - $379,304 (2012: $379,179) incurred on promissory notes payables as shown in notes 3(c) and 3(d); - $417,551 (2012: $286,740) incurred on lines of credit payable - $131,987 (2012: $124,167) incurred from the calculation of imputed interest on accounts payable outstanding for longer than one year, advances payable and promissory notes payable, which had no stated interest rate; - $Nil (2012: $2,616,602) incurred in connection with stock options granted to creditors providing the lines of credit to the Company -11- ALR TECHNOLOGIES INC. A Development Stage Company Notes to Condensed Consolidated Financial Statements ($ United States) (Unaudited) 4. Lines of Credit The Company has two lines of credit as follows: Creditor Interest Rate Borrowing Limit Repayment Terms Principal Outstanding Accrued Interest Total Security
